Citation Nr: 1242865	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of a head injury, to include migraine headaches, to include the threshold matter of the propriety of the severance of service connection for traumatic brain injury (TBI).

2.  Entitlement to a total rating on the basis of individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to September 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for migraine headaches, evaluated as 10 percent disabling, effective April 11, 2008.  The Veteran's claims file was subsequently transferred to the jurisdiction of the Detroit, Michigan RO, which certified the claim for appeal.

In October 2010, the Veteran testified before the undersigned who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is of record.

In December 2010, the Board remanded the claim for an increased initial rating for further development.  In the remand, the Board raised a claim of TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and also remanded this claim for further development.  In a March 2012 rating decision, VA increased the evaluation for service-connected migraine headaches, assigning a 30 percent rating, effective April 11, 2008.  Although VA has granted a higher rating during the pendency of the appeal for migraine headaches, as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has continued this claim on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's claim for TDIU was denied in a March 2012 Supplemental Statement of the Case.

The Board has recharacterized the issue on appeal.  In this regard, and as discussed in more detail below, the Veteran is currently service connected for residuals of a traumatic brain injury (TBI) that occurred in service.  He is currently rated on the most prominent symptoms-his migraine headaches.  The Veteran, however, has requested consideration under the revised TBI criteria to consider all potential residuals of his in-service TBI.  Therefore, the Board has recharacterized the first issue on appeal to adequately reflect the Veteran's arguments and for what he is already service connected. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial evaluation in excess of 30 percent for service-connected residuals of a head injury, to include migraine headaches, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to service connection for migraine headaches in an August 2008 rating decision; the basis of this grant was that his headaches were due to in-service head injuries, and he was evaluated under the Diagnostic Code covering brain disease due to trauma.

2.  The RO did not follow the proper procedural actions to sever service connection for the Veteran's TBI.


CONCLUSION OF LAW

The severance of service connection for TBI was not proper; restoration of service connection for TBI is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), (i), 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations do not apply to the matter at hand, as it involves the propriety of a severance of service connection, which requires application of the clear and unmistakable (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The Board notes, however, that when severance of service connection is deemed warranted, there are certain due process protections afforded the Veteran.  As discussed in more detail below, the Veteran was not afforded these due process protections in this matter.

II.  Analysis

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such case is on the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine whether there is CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether service connection will be severed, VA must consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (38 C.F.R. § 3.105(d) "clearly contemplates the consideration of evidence acquired after the original grant of service connection").

Precise procedural requirements must be followed by the RO in order to properly inform the Veteran of the proposed severance.  Specifically, a rating proposing severance is to be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  He must be given 60 days for response/presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d).  The Veteran may also request a predetermination hearing within 30 days of the proposed notice.  38 C.F.R. § 3.105(i).  If no hearing is requested, and additional evidence is not received, a final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

Here, the Veteran was granted entitlement to service connection for migraine headaches in an August 2008 rating decision.  This decision found that the Veteran had experienced two head traumas in service and that his headaches were a residual of these traumas.  His disability was evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2008).  Under the version of Diagnostic Code 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  Thus, the Veteran's service-connected headache disability was rated under the Diagnostic Code covering injury to the brain.

In May 2009, the Veteran was afforded a VA examination for service-connected TBI residuals.  Examination of the Veteran reflected that in addition to headaches, he also suffered from several symptoms commonly associated with TBI.  In a final statement, however, the examiner noted that he believed the Veteran's in-service concussion actually did not cause any of the Veteran's current symptoms, and his current symptoms were, instead, due to his severe alcohol abuse history, psychiatric history, and "numerous chronic medical co-morbidities."

In a June 2009 Statement of the Case, the RO indicated that it had reviewed the Veteran's TBI residuals under new rating criteria that became effective October 23, 2008.  It explained that the May 2009 examiner had found the Veteran did not have residuals that were associated with his TBI.

In the Veteran's July 2009 VA Form 9, Substantive Appeal, the Veteran raised a claim of entitlement to service connection for TBI.  In a November 2009 letter, the RO informed the Veteran that he was already service connected for TBI, and his claim for service connection was being ended.  The RO also noted that the Veteran's appeal for an increased rating for his TBI was currently being considered under the new rating criteria effective October 23, 2008.

In July 2011, the Veteran was afforded a VA examination for his headaches.  In a March 2012 rating decision, the RO increased the Veteran's rating for his service-connected headaches, assigning a 30 percent rating, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (covering migraines).

In April 2012 correspondence accompanying the rating decision, the RO noted, "[w]e also determined that the following condition was not related to your military service, so service connection couldn't be granted: Traumatic Brain Injury (TBI)."  The denial was based on a lack of a currently diagnosed disability.  The RO noted that the May 2009 VA TBI examiner concluded that the Veteran's current symptoms were highly unlikely the result of a concussion during the military, and the most likely causative factor for his complaints was the Veteran's severe alcohol abuse history, psychiatric history, and numerous chronic medical co-morbidities.

As the Veteran was granted entitlement to service connection for migraine headaches based on an in-service head injury, and originally rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304, he was essentially granted entitlement to service connection for a TBI in the August 2008 rating decision.  In fact, the RO acknowledged that service connection for a TBI was already established in its June 2009 Statement of the Case and November 2009 letter.  Thus, the April 2012 letter denying service connection for a TBI in effect severed service connection for his previously-established TBI disability.

The Board recognizes that in the case of Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit found that the switching of diagnostic codes based on a change in determination of the situs of a disability did not constitute the severing of service connection.  In Read, the Federal Circuit also noted that severance of service connection essentially means that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise.  651 F.3d at 1300.  Here, the RO changed the diagnostic code from 8045-9304 (for TBIs) to 8100 (for migraine headaches) and also found that the Veteran was not entitled to service connection for TBI, even though the RO had previously determined his head trauma was related to service.  Therefore, the Board finds the situation in the Veteran's case to be different than the situation discussed in Read.  At the time service connection was allowed, the only residual of TBI the Veteran experienced was headaches; hence, the RO only provided an evaluation of those residuals pursuant to the old diagnostic criteria for evaluating TBIs.  However, since he was service-connected for the TBI, he would be entitled to an evaluation for any residuals that later were determined to have emanated from that trauma.  The RO's actions in April 2012 essentially made it so that if he experiences any other residuals found to be causally linked to the TBI, he would not be entitled to an evaluation for those residuals because they would not be considered residuals of a service-connected disability.  

The Veteran was provided absolutely no due process prior to the occurrence of this severance, as required by the provisions set forth in 38 C.F.R. § 3.105(d).  The procedure for effecting severance must be followed according to the guidelines in the regulations.  As these procedures were ignored by the RO, the severance of service connection for a TBI was improper, and restoration of service connection for a TBI is warranted.  See 38 C.F.R. §§ 3.105(d).  


ORDER

As severance of service connection for a TBI was improper, service connection for such disability is restored.


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for service-connected residuals of a head injury, to include migraine headaches, and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

The Veteran is service connected for migraine headaches, as a residual of an in-service TBI.  The Veteran's migraine headaches are currently evaluated as 30 percent disabling under Diagnostic Code 8100.  Because the Veteran is also service connected for a TBI, his disability may also be rated as brain disease due to trauma or residuals of TBI.  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.

In this case, the Veteran has requested consideration for his TBI under the new criteria.  The Veteran was provided with a VA examination in May 2009, in accordance with the criteria set forth in the new regulations.  Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

At the Veteran's May 2009 examination, he complained of constant headaches, mostly in the front of his head.  He described his headaches as pounding, rated as a 9 out of 10 in intensity.  The Veteran also reported dizziness occurring two to three days per week, especially when standing from a seated position quickly.  He also complained of generalized weakness, sleep disturbances, malaise, occasional balance difficulties (but no falls), severe memory impairment, poor attention, moderate difficulty concentrating, severe problems with executive functions, mood swings, anxiety, and depression.  The Veteran also reported occasional double vision, occasional tinnitus, decreased sense of taste and smell, severe restlessness, and nausea.  

An assessment of cognitive impairment and other residuals of TBI, not otherwise classified, was undertaken.  Moderate impairment of memory, attention, concentration, or executive functions was found, resulting in moderate functional impairment.  Judgment was found to be normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was also normal.  The examiner found three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living; or work, family, or other close relationships.  The examiner also found one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was able to communicate by and comprehend spoken language.  Consciousness was normal.

After performing the examination, the physician noted that given the Veteran's current symptoms, it was highly unlikely that they were a result of a concussion during the military.  The physician remarked that the Veteran owned and operated his own business for decades following discharge from the military, and functioned well enough to run a business for a long time, likely recovering well from the concussion.  The physician noted that the current symptoms, as reported by the Veteran, had gotten worse over the past five to six years, which was inconsistent with concussion.  The physician found that the most likely causative factors for the Veteran's complaints were his severe alcohol abuse history, psychiatric history, and numerous chronic medical co-morbidities.

The Veteran has been rated for residuals of TBI based on his migraine headaches, as this has been the only recognized symptom associated with his TBI.  The May 2009 VA examination, however, indicated that the Veteran also suffers from several symptoms commonly associated with TBI.  In a final statement, the examiner noted, however, that he believed that the Veteran's in-service concussion did not actually cause any of the Veteran's current symptoms.

Unfortunately, this examination is insufficient for rating the Veteran's TBI.  It remains unclear specifically which symptoms are related to his service-connected TBI.  The Board finds that a new examination should be provided to determine exactly which facets, if any, under the new TBI regulations are actually due to his service-connected disability.  In this regard, the Board notes that where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Because the actions requested on remand could result in an increased rating, which, in turn, could potentially result in entitlement to TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the other claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on the TDIU claim is therefore deferred.

While on remand, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's updated treatment records from the Ann Arbor and Detroit, Michigan VA Medical Centers from October 2010 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to determine the current severity of his TBI residuals.

The entire claims file, to include any records contained in Virtual VA, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.

The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  The examiner should comment as to the degree to which the service-connected residuals of a head injury, to include migraine headaches, is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  In so doing, the examiner must specify which symptoms are attributable to the Veteran's TBI, assigning severity levels accordingly, and which symptoms are associated with another disability.  Where it is not possible to distinguish which symptoms are attributable to the Veteran's TBI, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI.

The examiner should also provide an opinion as to whether the Veteran's service-connected bilateral hearing loss, tinnitus, and residuals of a head injury (including, but not limited to, migraine headaches), when considered together, preclude him from obtaining or retaining gainful employment, without regard to the Veteran's age or nonservice-connected disabilities.  The opining physician must consider only the Veteran's service-connected disabilities (listed above) in rendering his or her opinion on employability. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND (to include ensuring that all questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


